DETAILED ACTION
This action is in response to communications filed June 2nd, 2021.
Claims 1-20 are currently pending.  Claims 1, 8, and 15 are currently amended.
This application is a continuation of application no. 15/625,094 filed June 16th, 2017, which has matured into patent no. 10,652,300.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamishi (U.S. Patent Application Publication no. 2017/0104952) in view of Majarajh et al (U.S. Patent Application Publication no. 2008/0195664, hereinafter Maharajh).

With respect to claim 1, Nakamishi discloses a computer-implemented method, system, and , comprising: 
receiving, from a user, a request to create a new encoding profile template (paragraph [0151], lines 1-3) and an indication of both an encoder version and a type (paragraph [0148], lines 1-5) of template to be created (paragraph [0151], lines 3-7); 
Video Encoder Setting 7045); 
receiving, from the user and in response to providing the list of potential settings, a list of requested settings (paragraph [0153], user clicks setting button 7040); and 
generating a schema object that defines a field structure for the list of requested settings (paragraphs [0157]-[0158], designates sequential appearance of elements; Figure 18). 
But Nakamishi does not disclose validating the list of requested setting for the encoder version and the type of template.
However, Maharajh discloses validating the list of requested setting (paragraph [0156], model to provide consistent interfaces across many services such as collection, encoding, validations, and publication) for the encoder version (paragraph [0291], controls in the second fieldset allow for customization; paragraph [0155], enhanced encoding) and the type of template (paragraph [0290], encoding profile names).
It would have been obvious to one skilled in the art at the time the invention was filed to combine the imaging method of Nakanishi with the automated content tag processing for mobile media of Maharajh. The motivation to combine to improve the network distribution media content.  The network distribution of media content being improved by an automated tag processing (abstract: Maharajh).

With respect to claims 2, 9, and 16, the combination of Nakamishi and Maharajh discloses the computer-implemented method of claims 1, 8, and 15, further comprising: providing a profile editor for creating the profile template, using the profile template through the profile editor to generate the schema object (paragraph [0144]). 

With respect to claims 3, 10, and 17, the combination of Nakamishi and Maharajh discloses the computer-implemented method of claims 2, 9, and 16, further comprising: receiving a set of parameters for the profile template, through the profile editor for generating the schema object (paragraph [0153]). 

With respect to claims 4, 11, and 18, the combination of Nakamishi and Maharajh discloses the computer-implemented method of claims 1, 8, and 15, further comprising: dynamically generating a template-generation interface displaying information relevant in creating the profile template (paragraph [0144]), the template-generation interface generated using rendering script useful in generating the interfacing relating to at least a subset of the requested settings (paragraphs [0157]-[0158]). 

With respect to claims 5, 12, and 19, the combination of Nakamishi and Maharajh discloses the computer-implemented method of claims 2, 9, and 16, further comprising: generating the schema object based at least in part upon the profile template and field information for each of the requested settings specific to the encoder version (paragraph [0152], Figure 14, Encoder Profile 7032). 

With respect to claims 6 and 13, the combination of Nakamishi and Maharajh discloses the computer-implemented method of claims 1 and 8, further comprising: validating the received list of requested settings using validation criteria specific to the encoder version (paragraph [0044]). 

With respect to claims 7, 14, and 20, the combination of Nakamishi and Maharajh discloses the computer-implemented method of claims 1, 8, and 15, wherein the type of template includes a media stream or a media output, wherein the media stream is a live media stream (paragraph [0145]), and 

With respect to claims 8 and 15, Nakamishi discloses a computer-implemented method and system, comprising: 
receiving, on a server remote from a client device (paragraph [0037], where the camera is providing the functionality of a server (in addition to video) as shown by the components in Figure 2): 
a request via the client device, to create a new encoding profile template (paragraph [0151], lines 1-3), and 
a specified encoder version and a specified type of template to be created (paragraph [0151], lines 3-7), along with a list of requested settings to be made available for the encoder version and the type of template (paragraph [0153], user clicks setting button 7040); 
generating a schema object that defines a field structure for the list of requested settings (paragraphs [0157]-[0158], designates sequential appearance of elements; Figure 18). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
Hughs		Pat. Pub.	2002/0013826
Miller		Pat. Pub.	2002/0046315
Liu		Pat. Pub.	2005/0278168
Yuasa		Pat. Pub.	2006/0236232
Southerland	Pat. Pub.	2007/0180062
Ko		Pat. Pub.	2007/0258481
Maharajh	Pat. Pub.	2008/0195664
Peters		Pat. Pub.	2008/0235746
Harper		Pat. Pub.	2012/0044817
Sefenian	Pat. Pub.	2012/0293605
Brenneman	Pat. Pub.	2013/0067333
Marianko	Pat. Pub.	2016/0180259
Hannuksela	Pat. Pub.	2016/0191931
Kowalski	Patent no.	6,529,146
Belknap		Patent no.	6,763,377
Lin		Patent no.	7,711,856

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAKE J RUBIN whose telephone number is (571)270-3802.  The examiner can normally be reached on Monday - Friday, 9am - 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
7/1/21
/BLAKE J RUBIN/Examiner, Art Unit 2457